AO 245B (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                                       FILED
                                                                                                                       NOV 1 3 ZU1B
                                      UNITED STATES DISTRICT COl RT CLERK. U,S, DISTRICT                                           COl!~"-
                                                                                                            SOUTHERN DISTRICT OF CALI"08!\iIA        ,,
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           BY                          ",0::ic   j
              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                 V.                                         (For Offenses Committed On or After November 1, 1987)
 MARIA GUADALUPE GONZALEZ-RODRIGUEZ (1)
                                                                               Case Number:         18CR4117-GPC

                                                                            MICHAEL CODNER
                                                                            Defendant's Attorney
REGISTRATION NO.                 78329298


THE DEFENDANT:
IZI pleaded guilty to count(s)         1 of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                     Nature of Offense                                                                         Number(s)
18 USC 1544                         Misuse of Passport                                                                           1




     The defendant is sentenced as provided in pages 2 through                         2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

D     Count(s)                                                                    dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


      JVTA Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            November 13,2018
                                                                            Date of Imposition of Sentence
                                                                                    c,,;            ~    //")
                                                                                 /c,,Y ) / bC1-,//
                                                                                 ~             .
                                                                            HON. GONZALO P. CURIEL
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                             18CR4117-GPC 

AO 24SB (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 MARIA GUADALUPE GONZALEZ-RODRIGUEZ (1)                                  Judgment - Page 2 of2
CASE NUMBER:               18CR4117-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D	    Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States MarshaL

       The defendant shall surrender to the United States Marshal for this district: 

             at                            A.M.               on 

                 ------------------
             as notified by the United States MarshaL 

                                                                     ------------------------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
             on or before 

       D     as notified by the United States MarshaL 

       D     as notified by the Probation or Pretrial Services Office. 


                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on 	
                                  ------------------------- to ------------------------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                      By 	                 DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR4117-GPC
